DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed January 7, 2021.  Claims 16, 28, and 26 have been amended.  Claims 16-22, 28-30, 36-38, 45, and 49 are pending.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 21, 28-29, 36-37, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Smithers et al (US Patent Application Publication No.2005/0102049) in view of Lyske (US Patent Application Publication No. 2016/0372095).
Smithers discloses frame-based audio transmission/storage with overlap to facilitate smooth crossfading.  Regarding claims 16, 28, 36, and 45, Smithers teaches method and systems providing for a memory [para 0096] which stores, in non-transitory manner, data indicative of audio segment sequences and connection metadata [para 0094-- one or more ordered sequences of PCM audio frames (of fixed or variable length) that may include not only PCM audio samples but also other information and/or metadata are received by an "append" function or device 2] for each audio segment sequence in a subset of the audio segment sequences, where the connection metadata The frames have an ordered sequence and are in that sequence within the stream. Reference numerals 22, 24, 26 and 28 indicate frame boundaries; 0098 -- an ordered sequence of PCM audio frames may be received in a stream that has frame boundaries coincident with the frame boundaries of a related video signal stream. Digital audio is often packaged with other "frame" based multimedia content, such as video]; a processing subsystem, coupled to the memory and configured to render [Figure 1, element 14 -- assemble] at least one combined sequence of audio segments, where the combined sequence includes at least one specified seamless connection between a first audio segment sequence and a second audio segment sequence, and where at least one of the first audio segment sequence and the second audio segment sequence includes at least one corrected audio segment [para 0099-0102 – “…append 2 produces modified PCM…”], wherein the memory stores, in non-transitory manner, data indicative of the corrected audio segment [para 0103-- modified PCM audio frames are packed for storage or transmission], and wherein said corrected audio segment has been generated by a method including steps of: (a) providing data indicative of audio segment sequences and connection metadata [para 0094-- one or more ordered sequences of PCM audio frames (of fixed or variable length) that may include not only PCM audio samples but also other information and/or metadata are received by an "append" function or device 2] for each audio segment sequence in a subset of the audio segment sequences, where the connection metadata The frames have an ordered sequence and are in that sequence within the stream. Reference numerals 22, 24, 26 and 28 indicate frame boundaries; 0098 -- an ordered sequence of PCM audio frames may be received in a stream that has frame boundaries coincident with the frame boundaries of a related video signal stream. Digital audio is often packaged with other "frame" based multimedia content, such as video]; (b) analyzing at least one specified seamless connection ("SSC"), at a connection point between two of the audio sequences of a plurality of SSC’s specified by the connection metadata at the connection point [para 0105 -- "detect discontinuity" function or device 6 receives the modified PCM audio frames that may or may not have one or more discontinuities, where the more than one discontinuity provides adequate is a form of the "connection point between two of the audio sequences, of a plurality of SSCs"], and determining whether the SSC will have an audible discontinuity at the connection point [para 0104-0105 – detect discontinuity function]; and (c) if the SSC is determined to be renderable as a rendered connection having an audible discontinuity at the connection point specified by the SSC, correcting, in accordance with the SSC's determined type, at least one uncorrected audio segment of at least one audio segment sequence to be connected in accordance with the SSC, thereby generating the corrected audio segment [para 0106-0115 --When append 2 appends segments to the beginning of frames and a discontinuity is detected by "detect discontinuity" function or device 6, function or device 8 fades up the PCM audio appended to the beginning of the modified frame following the discontinuity and fades down the PCM audio in the end of the modified frame preceding the discontinuity; 0124—0125; 0128], to generate at least one corrected audio segment [para 0115; 0124-0125].  Smithers fails to teach determining if the SSC is of a correctable type. Lyske teaches a system for seamless musical transitions where entry and exit points are used to support a seamless fade transition between different audio sections [para 0019], assesses and tracks whether different sections are able to spliced (“correctable”) to produce a seamless transition between the segments [para 0065; 0077] and specifically teaches the system allows for seamless musical transitions to augment overall sensory experiences [para 0023].  One having ordinary skill at the time of the invention would have recognized the advantages of implementing the detection of correctable audio segments, as suggested by Lyske, for the purpose of generating seamless musical transitions to augment overall sensory experiences, as suggested by Lyske.
Regarding claims 17, 29, and 37, the combination of Smithers and Lyske teaches the SSC analyzed in step (b) is an SSC at a connection point between a first one of the segment sequences and a second one of the segment sequences [para 0104], and step (c) includes a determination that the set of all specified seamless connection(s) indicated by the connection metadata to or from the first one of the segment sequences or the second one of the segment sequences at the connection point consists of N specified seamless connections to the second one of the audio segment sequences at the connection point, that one of the N specified seamless connections is from the first one of the audio segment sequences to the second one of the audio segment n, n+1, n+2, n+3, n+4] , and at least one other one of the N [Fig 2, 10A, 10B, 11A, 11B] specified seamless connections is from a third audio segment sequence to the second one of the audio segment sequences [para 0108-0109; 0111-0115; 0124-0125 – three modified frames; 0128], and step (c) includes a step of correcting the last segment, B.sub.1, of the first one of the audio segment sequences by replacing said segment B.sub.1 with a corrected segment whose audio content is a crossfade from content of said segment B.sub.1 to content of the first segment of the second one of the audio segment sequences, correcting the last segment, B.sub.2, of the third audio segment sequence by replacing said segment B.sub.2 with a second corrected segment whose audio content is a crossfade from content of said segment B.sub.2 to content of the first segment of the second one of the audio segment sequences [para 0099-0101 -- a modified PCM audio frame 40 is shown in which frame n, has an appendage a.sub.n-1 at its beginning, an appendage that is a replica of the end of the next preceding frame n-1…….. a modified PCM audio frame 50 is shown in which frame n has an appendage a.sub.n+1 at its end, a replica of the beginning of the next following frame n+1; 0113], and correcting the first segment, C, of the second one of the audio segment sequence by replacing said segment C with a third corrected segment whose audio content is a crossfade from content of the second segment of the second one of the audio segment sequences to content of said segment C [para 0108-0109 -- the fade-up and fade-down function or device operates on the pair of discontinuous frames; 0111-0115 -- when a discontinuity is detected by "detect discontinuity" function or device 6, to provide a crossfaded portion where the faded-up and faded-down segments overlap and combine; 0124-0125 – three modified frames; 0128].
Regarding claim 21, the combination of Smithers and Lyske teaches the SSC analyzed in step (b) is an SSC at a connection point between a first one of the segment sequences and a second one of the segment sequences [para 0104], and step (c) includes a determination that the set of all specified seamless connection(s) indicated by the connection metadata to or from the first one of the segment sequences or the second one of the segment sequences at the connection point consists of N specified seamless connections to the second one of the audio segment sequences at the connection point, that one of the N specified seamless connections is from the first one of the audio segment sequences to the second one of the audio segment sequences [para 0104—n, n+1, n+2, n+3, n+4] , and at least one other one of the N [Fig 2, 10A, 10B, 11A, 11B] specified seamless connections is from a third audio segment sequence to the second one of the audio segment sequences [para 0108-0109; 0111-0115; 0124-0125 – three modified frames; 0128]; and to determine that there is only one renderable version of each of the N specified seamless connections at the connection point, where the renderable version of the SSC from the first one of the segment sequences is to the second segment of said second one of the audio segment sequences, and the renderable version of the SSC from the third audio segment sequence is to the second segment of said second one of the audio segment sequences [para 0104 -- frames n, n+1, n+2, n+3, and n+4, that same ordered sequence might be maintained], and step (c) includes a step of correcting the last segment, B.sub.1, of the first one of the audio segment sequences by replacing said segment B.sub.1 with a corrected segment a modified PCM audio frame 40 is shown in which frame n, has an appendage a.sub.n-1 at its beginning, an appendage that is a replica of the end of the next preceding frame n-1…….. a modified PCM audio frame 50 is shown in which frame n has an appendage a.sub.n+1 at its end, a replica of the beginning of the next following frame n+1; 0108-0109 -- the fade-up and fade-down function or device operates on the pair of discontinuous frames; 0111-0115 -- when a discontinuity is detected by "detect discontinuity" function or device 6, to provide a crossfaded portion where the faded-up and faded-down segments overlap and combine; 0124-0125 – three modified frames; 0128].
Regarding claim 49, the combination of Smithers and Lyske teaches step (b) includes a step of using at least some of the connection metadata to analyze one said SSC at a connection point between a first one of the segment sequences and a second one of the segment sequences [para 0099-0101 -- a modified PCM audio frame 40 is shown in which frame n, has an appendage a.sub.n-1 at its beginning, an appendage that is a replica of the end of the next preceding frame n-1…….. a modified PCM audio frame 50 is shown in which frame n has an appendage a.sub.n+1 at its end, a replica of the beginning of the next following frame n+1; 0113], to determine that rendering of the SSC at the connection point will necessarily result in a rendered version of the SSC in a modified PCM audio frame 40 is shown in which frame n, has an appendage a.sub.n-1 at its beginning, an appendage that is a replica of the end of the next preceding frame n-1…….. a modified PCM audio frame 50 is shown in which frame n has an appendage a.sub.n+1 at its end, a replica of the beginning of the next following frame n+1; 0113], or will necessarily result in a rendered version of the SSC in which the last segment of the first one of the segment sequences is connected to the second segment of the second one of the segment sequences [para 0099-0101 -- a modified PCM audio frame 40 is shown in which frame n, has an appendage a.sub.n-1 at its beginning, an appendage that is a replica of the end of the next preceding frame n-1…….. a modified PCM audio frame 50 is shown in which frame n has an appendage a.sub.n+1 at its end, a replica of the beginning of the next following frame n+1; 0113].


Claims 18-20, 22, 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smithers in view of Lyske and further in view of Kajimura (US Patent Application Publication Number 2014/0293095).
Regarding claims 18-20, 22, 30 and 38, Smithers fails to specifically teach a corrected segment whose audio content is a crossfade, from content of a predicted version of a segment, which has been predicted from the last segment of the first one of the audio segment sequences, to content of said last segment of the first one of the audio segment sequences.  Kajimura discloses a signal processing apparatus reduces .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17, 21, 28-29, 36-37, 45, and 49 have been considered but are moot.  Applicant argues Smithers fails to teach the amended limitation of determining whether the SSC is of a correctable type.  The Examiner notes, the new ground of rejection, in response to the amended limitations, cites the reference to Lyske for teaching the amended limitation and thus, does not rely on any reference applied in the prior rejection of record (Smithers or Kajimura) for the teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659